United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1712
Issued: February 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 13, 2012 appellant, through her attorney, filed a timely appeal of a July 11,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of her loss of wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to modify the June 11, 2003 loss
of wage-earning capacity determination.
On appeal counsel argues that OWCP’s decision was contrary to fact and law.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the July 11, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, then a 40-year-old clerk, sustained bilateral epicondylitis
due to factors of her federal employment. She underwent left elbow surgery on June 7, 2002 and
then returned to full-time modified-duty work on July 9, 2002. OWCP paid wage-loss
compensation and medical benefits. On July 3, 2003 it granted a schedule award for four percent
permanent impairment of the right and left upper extremities.
In an October 1, 2002 report, Dr. Donald Lewis, a Board-certified orthopedic surgeon,
opined that appellant was able to work full time with the following restrictions: no repetitive
movement of the wrists and elbows bilaterally.
On November 20, 2002 appellant accepted a modified clerk position as a video coding
system (VCS) technician which did not require any use of the hands and no manual mail
handling. Her duties included: reading aloud, speaking, sitting and/or standing as needed for
comfort and allowed a five-minute break every hour.
In a May 14, 2003 letter, the employing establishment advised that appellant started
performing the VCS technician job on October 14, 2002. It further indicated that from July 9
through October 14, 2002 appellant was worked at a modified job assignment eight hours a day.
By decision dated June 11, 2003, OWCP reduced appellant’s compensation benefits. It
found that she was employed as a modified clerk effective July 9, 2002 and that her earnings
fairly and reasonably represented her loss of wage-earning capacity.
By letter dated February 11, 2010, the employing establishment advised appellant that
there was no work available for her within the operational needs of the service. Appellant was
placed on administrative leave. It noted that, if she presented new medical documentation during
her administrative leave period, the District Reassessment Team (DAT) would review the
documentation and make a work assignment determination.
Appellant filed a recurrence of disability claim on March 5, 2010 for disability as of
February 11, 2010. Through her attorney, she filed claims requesting wage-loss compensation.
In a letter dated July 6, 2010, OWCP informed appellant that, as a formal loss of wage-earning
capacity decision had been issued, she must meet the criteria to modify the loss of wage-earning
capacity determination to receive compensation benefits.
By decision dated December 2, 2011, OWCP denied the claims for compensation on the
basis that appellant did not meet any of the criteria to modify the wage-earning capacity
determination. It noted that the employing establishment recently initiated the National
Reassessment Process (NRP) and appellant’s work hours were reduced beginning on
February 11, 2010 because the DAT was unable to identify sufficient available necessary tasks
within her medical restrictions for her to continue working in her modified position.
On December 28, 2011 appellant, through her attorney, requested a hearing before an
OWCP hearing representative. She provided testimony at a telephone hearing held before an
OWCP hearing representative on April 4, 2012.

2

By decision dated July 11, 2012, OWCP’s hearing representative denied modification of
the June 11, 2003 loss of wage-earning capacity determination.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 When an employee cannot return to the dateof-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s wage-earning
capacity.4
Once wage-earning capacity is determined, a modification of such determination is not
warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous. These are the customary criteria for modification and the
burden of proof is on the party attempting to show that modification of the determination is
warranted.5
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal loss of wageearning capacity decision has been issued, OWCP must develop the evidence to determine
whether a modification of that decision is appropriate.6
ANALYSIS
After OWCP issued its formal loss of wage-earning capacity decision, the employing
establishment reassessed appellant’s rated position under NRP, resulting in a withdrawal of
limited duty and claims for wage-loss compensation beginning June 5, 2010. OWCP analyzed
the case under the customary criteria for modifying a loss of wage-earning capacity
determination, but did not acknowledge FECA Bulletin No. 09-05 or fully follow the procedures
outlined therein for claims, such as this, in which limited-duty positions are withdrawn pursuant
to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No. 0905 requires OWCP to develop the evidence to determine whether a modification of the decision
is appropriate. OWCP is to review the loss of wage-earning capacity decision to determine
whether it was based on an actual bona fide position. To this end, the Bulletin directs OWCP to
confirm that the file contains documentary evidence supporting that the position was an actual
3

5 U.S.C. § 8102(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
5

See Daniel J. Boesen, 38 ECAB 556 (1987).

6

FECA Bulletin No. 09-05 (issued August 18, 2009). See also M.A., Docket No. 12-316 (issued July 24, 2012).

3

bona fide position. It also requires OWCP to review the record to determine whether a current
medical report supports employment-related disability and establishes that the current need for
limited duty or medical treatment is a result of injury-related residuals, and to further develop the
evidence from both the claimant and the employing establishment if the case lacks current
medical evidence.
The Bulletin states that OWCP, in an effort to proactively manage these types of cases,
may undertake further nonmedical development, such as requiring that the employing
establishment address in writing whether the position on which the loss of wage-earning capacity
determination was a bona fide position at the time of the rating, and to direct the employing
establishment to review its files for contemporaneous evidence concerning the position.
If, after development and review by OWCP, the evidence establishes that the loss of
wage-earning capacity decision was proper and none of the customary criteria for modifying the
determination were met, then OWCP may issue a decision denying modification of the loss of
wage-earning capacity determination.7
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the July 11, 2012 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue a de novo decision on
appellant’s entitlement to wage-loss compensation beginning June 5, 2010.8
CONCLUSION
The Board finds that this case is not in posture for determination on whether appellant
has met her burden of proof to modify the June 11, 2003 loss of wage-earning capacity
determination. Further action by OWCP is warranted.

7

Id. at (Section I.A.1-4).

8

See M.E., Docket No. 11-1416 (issued May 17, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: February 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

